Citation Nr: 0629998	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
December 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran has raised the issue of service connection for a 
right knee disability as secondary to service-connected 
Pellegrini-Stieda's disease of the left femur.  The Board 
will not address this matter in the following decision but 
refers this undeveloped issue to the RO for appropriate 
action.  


FINDING OF FACT

Arthritis of the right knee was not manifest during service 
or within one year of separation nor is any other right knee 
disability attributable to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service and right knee arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant's right knee was examined in February 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran served in peacetime.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of 10 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that he injured his right knee during 
service when he tripped over another service member, his knee 
popped out, and he fell to the ground.  He was carried to the 
22nd General Hospital.  The next day, he was sent to Saipan.  
His right knee was bandaged until he recovered.  Attempts 
were made to obtain medical records from the 22nd General 
Hospital and Saipan.  A review of the service medical records 
are negative for any complaints, treatment, findings, or 
diagnosis of right knee disease or injury.  The discharge 
examination is negative for right knee disease or injury.  
The records reflect treatment for other complaints and 
diagnoses of other medical problems.  The veteran was in fact 
seen for left leg complaints.  However, not for the right 
leg.  The records are devoid of any reference to the right 
knee.  

Post-service private and VA medical records reflect a 
diagnosis of arthritis of the right knee since 1998.  In 
February 2005, the veteran underwent a VA rheumatology 
consult.  The veteran reported that during service, he 
suffered a blunt trauma to the left knee in a bomb blast.  
Years later, he sustained a blunt trauma to the right knee in 
a somewhat similar fashion.  The veteran was diagnosed as 
having osteoarthritis of the right knee due to traumatic 
injury.  It was noted that the history was also suggestive of 
pseudo-gout.

The Board notes that the veteran served for a little over a 
year.  According to his statements, he injured his right knee 
during service, however, there is no documentation of this 
incident.  The veteran reported that he tripped over another 
servicemember.  However, the veteran has also stated that the 
right knee was injured in some type of blast.  His statements 
are inconsistent.  Moreover, in considering what the veteran 
said to the VA examiner, the trauma would have occurred after 
service, as he stated that it occurred "years" after an 
alleged inservice left knee injury.  The statement by the 
examiner that the veteran's right knee diagnosis was due to 
traumatic injury was based solely on the veteran's own 
reported history.  

The Board finds that the veteran's report of an inservice 
right knee injury is not credible.  It is not credible 
because the inservice records do not document this injury 
while they document other medical complaints, treatment, and 
findings, and because the discharge examination is entirely 
negative for any history of right knee injury or current 
diagnosis of right knee disease.  A September 1951 post-
service VA examination is also negative.  

The veteran was not diagnosed as having right knee disability 
until nearly five decades after he separated from service.  
Since the VA examiner appeared to rely solely on the 
veteran's history regarding an inservice right knee injury, 
there is no independent medical opinion of a nexus between 
current right knee diagnosis and service.  Reports by the 
examiners which recorded the veteran's history as provided by 
him are not verification of that history, rather, they are 
the same as the veteran's own statements.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 
Vet. App. 458 (1993).  The veteran did not provide an 
accurate history.  

There is no competent medical evidence of any link between a 
current right knee diagnosis and service.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his currently diagnosed right knee 
disability.  Further, his account of an inservice right knee 
injury is not credible.  The Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate because other facts present 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Moreover, even accepting 
the notation by the examiner that current right knee 
arthritis was due to traumatic injury, the injury was dated 
as occurring after service, as the veteran related that it 
occurred years after an inservice event.  

There are photographs of record purporting to show the 
veteran in service.  They do not pertain to a right knee 
injury.  There is lay evidence regarding left knee injury 
that also does not pertain to a right knee injury.  

In sum, the competent evidence does not establish that right 
knee disability or disease began in service or that arthritis 
was manifest within one year of separation.  The service 
medical records showed no right knee injury or disease.  
Thus, there was no chronic right knee disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that nearly 50 years after such 
separation, the veteran had right knee arthritis.  Despite 
the veteran's contentions that he had right knee problems 
since service, the record is devoid of supporting evidence.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


